—In a proceeding pursuant to Court of Claims Act § 10 (6) for leave to serve a late notice of claim, the claimant Jean Barella appeals, as limited by her brief, from so much of an order of the Court of Claims (Silverman, J.), dated September 13,1995, as denied her application.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this matter, we agree with the Court of Claims that the appellant did not demonstrate a reasonable excuse for her failure to file a timely notice of claim (see, Weber v County of Suffolk, 208 AD2d 527), nor did she adequately demonstrate the merit of her claim. While the presence or absence of any one of the relevant considerations set forth in Court of Claims Act § 10 (6) will not be dispositive of an application for leave to serve a late notice of claim (see, Holly v State of New York, 191 AD2d 678), we are satisfied that the Court of Claims providently exercised its discretion in denying the instant application. Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.